UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7654



WILLIAM D. CHAMBERS,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; MICHAEL MOORE,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (CA-97-2712-4-23BE)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William D. Chambers, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William D. Chambers seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).     We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.     See Chambers v. South Carolina, No. CA-97-

2712-4-23BE   (D.S.C.   Sept.   30,   1998).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                      2